No. 96-242

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                               1997


IN RE THE MARRIAGE OF

JANE 0.BICKLER,

               Petitioner and Respondent,

         and

BILLY JOHN BICKLER,

               Respondent and Appellant.



APPEAL FROM:          District Court of the Thirteenth Judicial District,
                      In and for the County of Yellowstone,
                      The Honorable Russell C. Fagg, Judge presiding


COUNSEL OF RECORD:

               For Appellant:

                      W. Corbin Howard, Attorney at Law, Billings, Montana

               For Respondmt:

                      Vernon E. Woodward; Hendrickson, Everson, Noenning &
                      Woodward, Billings, Montana


                                                                 Submitted on Briefs: June 5, 1997

                                                                            ~ ~ ~ i Adu g u sd :1, 1 9 9 7
                                                                                         ~ t
Filed:
                                       MEMORANDUM

          Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, the following decision shall not be cited as precedent and shall be published by its

filing as a public document with the Clerk of the Supreme Court and by a report of its result

to Statc Rcportcr Publishing Company and Wcst Publishing Company.

          Billy John Bickler (Bill) appeals from the judgment and decree of dissolution entered

by the Thirteenth Judicial District Court, Yellowstone County, on its findings of fact and

conclusions of law. Specifically, Bill disagrees with the court's decision to place two of his

three children in the primary residential custody of their mother, Jane 0. Bickler (Jane). We

affirm.

          Bill and Jane were married in 1980 and their marriage was dissolved in January of

1996. After extensive findings, including a finding that both parents had done a good job

caring for the children during the separation, the District Court expressly found as follows:

               18. The Court has considered all of the factors set forth in Section 40-
       4-212, and relies heavily upon the recommendations of Dr. Gumper and of
       Jeane Atcheson who both have worked extensively with this family.
       Furthermore, the Court notes that Section 40-4-212(3)(a), MCA, provides a
       rebuttable presumption that primary custody should be granted to the parent
       who has provided most of the primary [sic] during the child's life. That person
       is [Jane]. Accordingly, the Court finds that the best interests of the children
       in this case will be served by awarding custody jointly to each parent. The
       joint custody plan shall be such that the present primary residential placement
       for the oldest child, Cassandra, shall be with [Bill], subject to the right of
       reasonable visitation by [Jane].
              19. The Court further finds that the best interests of the two children,
      Cara and Caylee, would be served by awarding their custody to each parent
      jointly, with the primary residential custodian [sic] to [Jane].

Thus, the court awarded primary residential custody of the 12-year-old daughter to Bill and

primary residential custody of the two younger girls, aged 11 and 9, to Jane.

       The gist of Bill's appeal is that the District Coust should not have separated the three

children and that, while Jane was the girls' primary physical caregiver prior to the parties'

separation, the court gave too much weight to the statutoly primaly parent presumption when

the record established that the children were deeply emotionally attached to both parents.

Bill does not contend that the District Court's findings are not supported by substantial

evidence of record; rather, he asserts only that this Court should be left with a definite and

film conviction that a mistake has been committed in placing the primary residential custody

of the two younger daughters with Jane

       Our standard of review in a child custody case is whether the district court's findings

of fact are clearly elloneous. In re Marriage of Dreesbach (1994), 265 Mont. 216, 220, 875
P.2d 1018, 1021 (citation omitted). The court's decision will be upheld unless a clear abuse

of discretion is shown. Marria~e Dreesbach, 875 P.2d at 1021 (citation omitted). Based
                               of

on our review of the record, we conclude that the District Court's findings of fact are

supported by substantial credible evidence and are not otherwise clearly erroneous. We

further conclude that the District Court, having properly considered the factors set forth in
5 40-4-212, MCA, did not abuse its discretion in awarding primary residential custody of
Cara and Caylee to Jane.

      Affirmed.